Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 1 of 6 PageID #: 247




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., A MINOR, BY AND THROUGH
HER PARENT AND LEGAL GUARDIAN D.L.

Plaintiff,




v.                                                   CIVIL ACTION NO. 3:18-CV-162
                                                     (Groh)

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE,

               Defendant.

PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO
  FILE SECOND AMENDED COMPLAINT FOLLOWING FILING OF NOTICE OF
CLAIM AND STATEMENT SETTING FORTH THE BASIS OF ALLEGED LIABILITY

NOW COMES Plaintiff, S.L., by and through her counsel, and submits this Reply in support of
her motion to file a Second Amended Complaint.

On February 22, 2019, this Court entered its Order Granting Motion to Dismiss in Part
(hereinafter “Order”). This Court denied Defendant’s Motion to Dismiss with respect to Counts I
and II. Order at 9, 10, 11, and 12. Counts I and II concerned federal law and this Court held that
they were not subject to the pre-suit requirements of the West Virginia Medical Professional
Liability Act (MPLA), W. Va. Code §§ 55-7B-1, et seq. This Court granted Defendant’s Motion
to Dismiss Counts III and IV of Plaintiff’s Complaint without prejudice, Order at 9, 11, and gave
Plaintiff 30 days after its Order to comply with the requirements of the MPLA.



                                            Page 1 of 6
Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 2 of 6 PageID #: 248




On March 22, 2019, in accordance with this Court’s order, Plaintiff’s counsel submitted its
Notice of Claim (hereinafter “Notice” or “Notice of Claim”), in accordance with the
requirements of W. Va. Code §55-7B-6(c), and its Motion for Leave to File Second Amended
Complaint Following Filing of Notice of Claim and Statement Setting Forth the Basis of Alleged
Liability (hereinafter “Pl.’s Mot.”). Plaintiff’s motion requested permission to 1) re-file Counts
III and IV after submitting her Notice of Claim, and 2) make minor amendments to Count II
(Rehabilitation Act) by adding in paragraphs that had been inadvertently omitted in the Initial
and First Amended Complaints. On March 28, 2019, Defendant filed its “Response In
Opposition To Plaintiff’s Motion For Leave To File A Second Amended Complaint Following
Filing of Notice of Claim and Statement Setting Forth the Basis of Alleged Liability”
(hereinafter “Def.’s Opp’n”).


Defendant opposes only the re-filing of Plaintiff’s state-law claims. Defendant’s opposition
raises concerns regarding the timing of the re-filing of these claims, as well as substantive
concerns regarding the type of evidence that will be necessary to prove Plaintiff’s state-law
claims. Defendant does not oppose Plaintiff’s request to amend Count II, regarding Plaintiff’s
Rehabilitation Act claims. This court should therefore grant Plaintiff’s request to amend Count II
of the complaint, permit the parties to meet to discuss Defendant’s challenges to the sufficiency
of the Notice of Claim, and to re-file Counts III and IV within the time period prescribed by the
MPLA. W. Va. Code § 55-7B-6(h).


I. Defendant has not opposed Plaintiff’s requested amendments to her Rehabilitation Act
claim.


Defendant has not objected to Plaintiff’s request to amend Count II, concerning violations of the
Rehabilitation Act, nor could Defendant reasonably object to the request. Pl.’s Proposed Second
Am. Compl. at ¶¶ 124-131, Def.’s Opp’n at 2. This Court recently ruled that Count II is not
subject to the pre-suit requirements of the MPLA. Order at 8. The requested amendments would
merely add brief paragraphs which were omitted during Plaintiff’s initial submission of the
Amended Complaint, and do not substantially alter Plaintiff’s claims in Count II. Plaintiff



                                             Page 2 of 6
Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 3 of 6 PageID #: 249



therefore respectfully requests that the Court grant Plaintiff’s Motion for Leave with respect to
Count II.


II. Defendants had adequate notice of Plaintiff’s state-law claims as set forth in Counts III
and IV. Nonetheless, Plaintiff is willing to re-file these claims on April 22.


Defendant argues that Plaintiff’s motion to re-file Counts III and IV was premature following
Plaintiff’s submission of her Notice of Claim. Def.’s Opp’n at 3, 4, 5. Defendant notes that the
MPLA requires a thirty-day waiting period after the filing of a Notice of Claim. W. Va. Code
§ 55-7B-6(b).


Although Plaintiff acknowledges this provision of the MPLA, Plaintiff’s Notice of Claim
contains no new information beyond the contents of Plaintiff’s Brief in Opposition to
Defendant’s Motion to Dismiss, which was filed in December 2018. In particular, Plaintiff stated
in that brief that Counts III and IV arise from a well-established theory of liability and that no
expert testimony would be necessary. Pl.’s Br. in Opp’n to Def.’s Mot. to Dismiss at 6.


As a result, Plaintiff did not anticipate that Defendant would object to the timing of the re-filing
of Counts III and IV. Nevertheless, in light of Defendant’s objection and its intent to challenge
the sufficiency of the Notice of Claim, Plaintiff requests that the Court permit the parties to meet
to discuss these concerns within the time period prescribed by the MPLA.




III. Defendant’s challenge to the sufficiency of Plaintiff’s Notice of Claim should not be
resolved at this juncture.


The MPLA requires that, in situations in which Plaintiff’s claim for relief is based upon “upon a
well-established legal theory of liability which does not require expert testimony supporting a
breach of the applicable standard of care,” that Plaintiff file a “statement specifically setting forth



                                              Page 3 of 6
Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 4 of 6 PageID #: 250



the basis of the alleged liability… in lieu of a screening certificate.” W. Va. Code § 55-7B-6(c).
Plaintiff has done so in the Notice of Claim filed on March 22.


Defendant now argues that Plaintiff’s state-law claims will in fact require expert testimony to
prove. As Defendant acknowledges, however, before a defendant can challenge the legal
sufficiency of a notice of claim, the plaintiff “must have been given written and specific notice
of, and an opportunity to address and correct, the alleged insufficiencies.” Def.’s Opp’n at 3-4,
quoting Westmoreland v. Vaidya, 222 W. Va. 205, 210, 664 S.E.2d 90, 95 (2008). Defendant
articulates a response to the arguments made in the Notice only to the extent that it wishes to
preserve its objections. Def.’s Opp’n at 4. Plaintiff therefore requests that the Court permit the
parties to discuss Defendant’s objections and, if necessary, re-file Counts III and IV within the
time period prescribed by the MPLA. W. Va. Code § 55-7B-6(h).


Moreover, Defendant’s challenge to the sufficiency of Plaintiff’s Notice of Claim relies heavily
on facts that are in dispute and with respect to which discovery has not even commenced, in
particular its claim that Plaintiff was “violent” and “combative.” See, e.g., Def.’s Opp. at 6-7.
Nevertheless, at the pleading stage, the court must “accept as true all well-pleaded allegations
and should view the complaint in a light most favorable to the plaintiff.” Mylan Labs, Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). Plaintiff’s Second Amended Complaint clearly states
that Plaintiff did not act aggressively toward hospital staff and merely had attempted to refuse
treatment and exit the treatment room. Second Am. Compl. ¶¶ 53, 54, Notice of Claim at 3, Pl.’s
Resp. Mem. in Opp’n to Def’s Mot. to Dismiss at 6 (“...and in the absence of any exigent
circumstances…”).


No expert testimony is needed to establish that, in the absence of immediate risk to self or others,
hospital staff’s choice to restrain S.L. and forcibly inject her with medication constituted a
battery and resulted in the infliction of emotional distress.1 W. Va. Fire & Cas. Co. v. Stanley,


1
  Plaintiff nevertheless does not waive her right to introduce expert testimony as necessary to rebut any expert
testimony that Defendant may introduce with respect to Plaintiff’s state-law claims; nor does Plaintiff waive her
right to introduce expert testimony on restraint and seclusion as necessary to prove liability as to Counts I and II, or
as necessary to address the appropriateness of monetary damages or injunctive relief with respect to any of her
claims.


                                                      Page 4 of 6
Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 5 of 6 PageID #: 251



216 W. Va. 40, 51, 602 S.E.2d 483, 494 (2004) (“An actor is subject to liability to another for
battery if (a) he acts intending to cause a harmful or offensive contact with the person of the
other or a third person, or an imminent apprehension of such a contact, and (b) a harmful contact
with the person of the other directly or indirectly results.”) (quoting Restatement (Second) of
Torts, § 13 (1965)); id. at 52 (defining intentional infliction of emotional distress as “one who by
extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to
another is subject to liability for such emotional distress, and if bodily harm to the other results
from it, for such bodily harm”) (quoting Syllabus Point 6 of Harless v. First Nat. Bank In
Fairmont, 169 W.Va. 673, 289 S.E.2d 692 (1982)). In fact, with respect to hospital staff’s choice
to administer treatment without S.L. or D.L.’s consent, Defendant admits that administering
treatment without consent can per se give rise to a claim of battery. Def.’s Opp’n at 8.


Plaintiff’s state-law claims concern hospital staff’s discriminatory use of restraint and forcible
medication on a child who clearly posed no danger to herself or others, over the objections of her
legal guardian. Defendant cannot simply assert that Plaintiff was dangerous, or that the
determination of dangerousness was a close call requiring careful medical judgment, in order to
dismiss these claims at the pleading stage. West Virginia courts recognize that “a court should
not allow a party to use a procedural device to thwart a decision on the merits,” Boggs v.
Camden-Clark Mem’l Hosp. Corp., 216 W. Va. 656, 661 (2004), and consider the MPLA to be a
“procedural device.” Gray v. Mena, 218 W. Va. 564, 570-571 (2005) (“ ... the medical
malpractice statute should not be unnecessarily utilized as an instrument to prevent adjudication
…”); Boggs, 216 W. Va. at 661, 662. Defendant’s claims that Plaintiff was violent and
combative, and that the decision to restrain her was a careful exercise of medical judgment, are
not currently ripe for adjudication.


Plaintiff therefore requests that the Court (1) enter an order granting Plaintiff’s motion to amend
the Complaint as to Count II, and (2) permit Plaintiff to withdraw her motion to amend the
Complaint as to Counts III and IV and to re-file these portions of the complaint, if appropriate,
within the time frame prescribed by the MPLA.




                                              Page 5 of 6
Case 3:18-cv-00162-GMG Document 35 Filed 04/04/19 Page 6 of 6 PageID #: 252



Respectfully submitted this 4th day of April, 2019,

/s/ Shawna White____
Shawna White Bar No. 10893
Disability Rights of WV
1207 Quarrier Street
Litton Building, Suite 400
Charleston, WV 25301
(304) 346-0847


/s/ Samantha A. Crane_______
Samantha A. Crane, pro hac vice
Autistic Self Advocacy Network
1010 Vermont Ave. NW, Suite 618
Washington, DC 20005
(202) 509-0135




                                            Page 6 of 6
